Citation Nr: 1414497	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-32 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for residuals of left inguinal hernia repair, other than scars related to in-service hernia repair.

3.  Entitlement to an initial disability rating in excess of 10 percent for residual scars from inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 through November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee which, among other issues, granted service connection for residuals of hernia repair, characterized as a painful scar, effective July 21, 2009 with a 10 percent initial disability rating, and denied service connection for residuals of a TBI.  The Veteran perfected a timely appeal of that decision.

The Veteran and his spouse testified during a January 2014 video conference hearing which they attended from the Nashville RO.  A transcript of this testimony is associated with the claims file.

At the Veteran's request, the appellate record was held in abeyance for 60 days from the date of the hearing in order to provide the Veteran additional opportunity to submit evidence pertinent to his appeal.  No additional evidence was received by VA during that period.

The Board notes that this appeal also initially included the issue of the Veteran's entitlement to service connection for tinnitus.  That claim, however, was granted fully in a May 2013 rating decision.  Accordingly, that issue does not remain on appeal before the Board.

The issues of entitlement to service connection for residuals of left inguinal hernia repair, other than scars related to in-service hernia repair, and entitlement to an initial disability rating in excess of 10 percent for residual scars from inguinal hernia repair are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had multiple periods of service in the Southwest Asia Theater of Operations, where he engaged the enemy in combat and was subject to multiple explosive blasts which occurred at close range.

2.  The Veteran has TBI that is manifested by dizziness, vertigo, nausea, sensitivity to light and sound, and fatigue, as well as cognitive dysfunction which includes speech impairment.


CONCLUSION OF LAW

The criteria for service connection for residuals of a TBI have been met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In regard to the issue of the Veteran's entitlement to service connection for residuals of a TBI, the Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  However, given the favorable action taken below as to that issue, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.


Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In this case, the Veteran reports that he is currently experiencing headaches, dizziness, memory loss, fatigue, speech and other cognitive dysfunction, and various emotional disturbances which include loss of motivation, irritability, anger outbursts, mood swings, reckless behavior, and isolative behavior.  He claims that these symptoms are residual manifestations of a TBI incurred during service.

Indeed, the service treatment records in the claims file corroborate that the Veteran had various periods of service in the Southwest Asia Theater of Operations, to include combat service in Iraq.  The service treatment records and various "buddy statements" received from servicemen who served with the Veteran show further that the Veteran was subject to multiple explosive blasts at close range during such service.

Consistent with the Veteran's assertions, the post-service VA treatment records show that the Veteran has reported symptoms which include headaches, vertigo, dizziness, and memory loss.  During a specialized neurocognitive evaluation performed in September 2009 for suspected TBI, he also reported various other neurobehavioral symptoms which included nausea, sensitivity to light, vision loss, sensitivity to noise, loss of appetite, decreased concentration, difficulty making decisions, slowed thinking and difficulty being organized, fatigue, sleep difficulty, anxiousness, depression, and irritability.  Although the examining staff physician acknowledged that the Veteran did have a posttraumatic stress disorder diagnosis (for which, the Board notes, service connection is already in effect for the Veteran), the physician concluded after testing that the Veteran did have a TBI.  Subsequent VA treatment records dated May 2010 show an ongoing TBI diagnosis and reflect that the Veteran continued to experience mild cognitive/linguistic dysfunction that was felt to be consistent with a TBI.

The Veteran was afforded a VA examination of his claimed TBI in February 2011.  At that time, he continued to report symptoms of headaches, dizziness, vertigo, impaired memory, fatigue, and general malaise.  After a battery of neurocognitive testing, the examiner concluded that the Veteran likely had a TBI during service, but that he appeared to have achieved a good recovery from his TBI and did not demonstrate organic cerebral dysfunction.  Hence, the examiner opined that the Veteran appeared to be experiencing significant emotional overlay that was attributable to his service-connected PTSD and which was impacting his cognitive functioning.  The Board notes, however, that the examiner does not discuss as part of his rationale the Veteran's physical symptoms, which include dizziness, vertigo, nausea, sensitivity to light and sound, and fatigue.  To the extent that the examiner did not discuss these physical symptoms, elaborate otherwise as to how these symptoms are not a manifestation of a TBI, the examiner's February 2011 conclusion is incomplete.  Similarly, there is no indication in the examiner's opinion that he was aware of the speech and cognitive dysfunction noted during the September 2009 TBI study; indeed, he does not mention or otherwise acknowledge the existence of that study or its findings or TBI diagnosis.  In the absence of any comment upon the impact of the prior September 2009 findings and TBI diagnosis, the examiner's findings and conclusions are again incomplete.  For these reasons, the Board is inclined to assign much greater probative weight to the findings and TBI diagnosis contained in the VA treatment records, the Veteran's testimony and assertions, and the corroborating evidence in the various "buddy statements" and service department records.

Overall, the Board finds that the evidence shows that the Veteran sustained a TBI during his documented service in Iraq, and that his TBI has resulted in physical symptoms which include dizziness, vertigo, nausea, sensitivity to light and sound, and fatigue, as well as cognitive dysfunction which includes speech dysfunction.  As noted above, service connection is already in effect for the Veteran for PTSD.  Mindful of the same, the Board admonishes that the evaluation of the same disability under various diagnoses, known as "pyramiding," is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

Subject to the foregoing, the Veteran is entitled to service connection for residuals of a TBI.  To that extent, this appeal is granted.


ORDER

Service connection for residuals of a TBI is granted.


REMAND

In relation to the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for residual scars from his in-service left inguinal hernia repair, the Veteran was most recently given a VA examination in September 2009.  At that time, the Veteran's scar was moderately painful on palpation, involved approximately 2 centimeters of subcutaneous tissue medial toward the pubis, but did not involve any inflammation, edema, or keloid formation.  In addition, no disabling effects were reported by the Veteran or noted objectively by the examiner.

During his January 2014 hearing, the Veteran reported that his residual scar had become more painful over time, and, was particularly painful during bending motions.  He testified further that he was unable to lift heavy objects without pain over the scar, and indeed, that he was excused from heavy lifting at work by his treating physician.

The Veteran's testimony suggests that symptoms attributable to the residual scar on his abdomen have worsened, and currently, cause functional limitations which were not previously present during his prior September 2009 examination.  Under the circumstances, and as four and a half years have passed since the September 2009 VA examination, the Veteran should be given a new VA examination to determine the current severity, symptoms, and functional loss attributable to his residual scar.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Also, the Veteran has alleged in a June 2010 statement and in his hearing testimony that he has experienced ongoing abdominal and groin pain which he believes is attributable to his in-service hernia repair in 2005, but which is separate and distinct from the service-connected residual scar.  Indeed, VA treatment records dated October 2010, December 2010, and March 2011 reflect ongoing complaints of pain located at the hernia repair site but underneath the incision which had been ongoing since the 2005 surgery.  Despite these noted symptoms, no specific diagnosis for the Veteran's complaints is expressed in the VA treatment records.

In view of the Veteran's allegations and the noted complaints in his VA treatment records, the VA examination should also explore whether the Veteran has a residual disability, separate from his service-connected surgical scar, that is related to the left inguinal hernia repair surgery that was performed during his active duty service.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his service-connected residual scar and/or his reported abdominal and groin pain since September 2012.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims for service connection for residuals of left inguinal hernia repair, other than scars related to in-service hernia repair and for an initial disability rating in excess of 10 percent for residual scars from inguinal hernia repair.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to obtain his service personnel records, a dosage estimate from the Under Secretary for Health, and to arrange a VA examination of his thyroid cancer.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) of any private or VA medical providers who have provided treatment for his service-connected residual scar and/or his reported abdominal and groin pain since September 2012.

2.  Make efforts to obtain the records of any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the development actions described above have been performed to the extent possible, the Veteran should also be afforded a VA examination, performed by an appropriate physician, to determine whether the Veteran has any residual disabilities, other than his service-connected abdominal scar, which was caused by or a result of his active duty service, to include left inguinal hernia repair, and, the current severity, symptoms, and functional loss attributable to the Veteran's service-connected abdominal scar.  The claims folder, to include all records stored electronically on the Virtual VA and VBMS systems, must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  The examiner should provide a diagnosis pertinent to the Veteran's claimed residual from in-service left inguinal hernia repair (other than the service-connected abdominal scar) and provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any diagnosed residuals were caused by or a result of the Veteran's active duty service, to include the left inguinal hernia repair performed during service.

The examiner should also identify the symptoms, manifestations, and functional loss (i.e., loss of any motion or impact on activities of daily living) that are associated with the Veteran's service-connected abdominal residual scar.  The examiner should comment specifically on whether the scar is painful, superficial or deep, linear or nonlinear, stable or unstable, and the total surface area involved (expressed in square inches and centimeters).  The examiner should also comment upon any occupational impairment resulting from the scar.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the issues of the Veteran's entitlement to service connection for residuals of left inguinal hernia repair, other than scars related to in-service hernia repair, and for an initial disability rating in excess of 10 percent for residual scars from inguinal hernia repair, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


